Name: Commission Regulation (EC) NoÃ 118/2005 of 26 January 2005 modifying Annex VIII to Council Regulation (EC) NoÃ 1782/2003 and establishing budgetary ceilings for partial or optional implementation of the Single Payment Scheme and annual financial envelopes for Single Area Payment Scheme provided for in that Regulation
 Type: Regulation
 Subject Matter: agricultural policy;  economic policy;  economic geography;  cooperation policy;  EU finance
 Date Published: nan

 27.1.2005 EN Official Journal of the European Union L 24/15 COMMISSION REGULATION (EC) No 118/2005 of 26 January 2005 modifying Annex VIII to Council Regulation (EC) No 1782/2003 and establishing budgetary ceilings for partial or optional implementation of the Single Payment Scheme and annual financial envelopes for Single Area Payment Scheme provided for in that Regulation THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1782/2003 of 29 September 2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers and amending Regulations (EEC) No 2019/93, (EC) No 1452/2001, (EC) No 1453/2001, (EC) No 1454/2001, (EC) N 1868/94, (EC) No 1251/1999, (EC) No 1254/1999, (EC) No 1673/2000, (EEC) No 2358/71 and (EC) No 2529/2001 (1), and in particular Articles 64(2), 70(2), 71(2), 143b(3) and 145(i) thereof, Whereas: (1) For the Member States making use of the option provided for in Article 62 of Regulation (EC) No 1782/2003, and in function of the information communicated as referred to in Article 145(i) of that Regulation, the amounts of Annex VIII to that Regulation should be revised. (2) For Member States implementing the single payment scheme provided for in Title III of Regulation (EC) No 1782/2003 in 2005, the budgetary ceilings for each of the payments referred to in Articles 66 to 69 of that Regulation should be fixed for 2005. (3) For the Member States making use, in 2005, of the option provided for in Article 70 of Regulation (EC) No 1782/2003, the budgetary ceilings applying to the direct payments excluded from the single payment scheme should be fixed for 2005. (4) For the Member States making use of the transitional period provided for in Article 71 of Regulation (EC) No 1782/2003, the budgetary ceilings applying to the direct payments listed in Annexe VI to that Regulation should be fixed for 2005. (5) For the sake of clarity, it is appropriate to publish the budgetary ceilings for 2005 of the single payment scheme after deduction, from the revised ceilings of Annex VIII to Regulation (EC) No 1782/2003, of the ceilings established for the payments referred to in Articles 66 to 70 of that Regulation. (6) For those of the Member States which acceded to the Community in 2004 and will implement the Single Area Payment Scheme provided for in Title IVa of Regulation (EC) No 1782/2003 in 2005, the annual financial envelopes for that year should be fixed in accordance with Article 143b (3) of that Regulation. (7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for direct payments, HAS ADOPTED THIS REGULATION: Article 1 Annex VIII to Regulation (EC) No 1782/2003 is replaced by the text set out in Annex I to this Regulation. Article 2 1. The budgetary ceilings for 2005 referred to in Article 64(2) of Regulation (EC) No 1782/2003 shall be as set out in Annexes II and III to this Regulation. 2. The budgetary ceilings for 2005 referred to in Article 71(2) of Regulation (EC) No 1782/2003 shall be as set out in Annex IV to this Regulation. 3. The budgetary ceilings for the single payment scheme in 2005 shall be as set out in Annex V to this Regulation. 4. The annual financial envelopes for 2005 referred to in Article 143b(3) of Regulation (EC) No 1782/2003 shall be as set out in Annex VI to this Regulation. Article 3 The Member States choosing the regional implementation provided for in Article 58 of Regulation (EC) No 1782/2003 shall communicate to the Commission the regional ceilings established by 31 December of the first year of implementation of the single payment scheme by 1st March of the following year. Article 4 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 January 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 1. Regulation as last amended by Regulation (EC) No 2217/2004 (OJ L 375, 23.12.2004, p. 1). ANNEX I ANNEX VIII NATIONAL CEILINGS REFERRED TO IN ARTICLE 41 (EUR 1000) 2005 2006 2007, 2008 and 2009 2010 and subsequent Belgium 411 053 530 573 530 053 530 053 Denmark 943 369 996 165 996 000 996 000 Germany 5 148 003 5 492 201 5 492 000 5 496 000 Greece 838 289 1 701 289 1 723 289 1 761 289 Spain 3 266 092 4 065 063 4 263 063 4 275 063 France 7 199 000 7 231 000 8 091 000 8 099 000 Ireland 1 260 142 1 322 305 1 322 080 1 322 080 Italy 2 539 000 3 464 517 3 464 000 3 497 000 Luxembourg 33 414 36 602 37 051 37 051 Netherlands 386 586 386 586 779 586 779 586 Austria 613 000 614 000 712 000 712 000 Portugal 452 000 493 000 559 000 561 000 Finland 467 000 467 000 552 000 552 000 Sweden 637 388 650 108 729 000 729 000 United Kingdom 3 697 528 3 870 420 3 870 473 3 870 473 ANNEX II BUDGETARY CEILINGS FOR DIRECT PAYMENTS TO BE GRANTED UNDER ARTICLES 65 TO 69 OF REGULATION (EC) No 1782/2003 Calendar year 2005 (EUR 1000) Belgium Denmark Germany Italy Austria Portugal Sweden United Kingdom Flanders Scotland Suckler cow premium 77 565 70 578 79 031 Add. suckler cow premium 19 389 99 9 503 Special beef premium 33 085 37 446 Slaughter premium, adults 17 348 8 657 Slaughter premium, calves 6 384 5 085 946 Sheep and goat premium 855 21 892 Sheep and goat suppl. premium 7 184 Hops 2 277 27 Article 69 2 869 Article 69, arable crops 142 491 1 885 Article 69, Rice 150 Article 69, Beef and veal 28 674 1 684 29 800 Article 69, Sheep and goat 8 665 616 ANNEX III BUDGETARY CEILINGS FOR DIRECT PAYMENTS TO BE GRANTED UNDER ARTICLE 70 OF REGULATION (EC) No 1782/2003 Calendar year 2005 (EUR 1000) Belgium Italy Portugal Article 70(1)(a) Production aid for seeds 1 397 (1) 13 321 272 Article 70(1)(b) Arable crops payments 1 871 (1) Aid for Triticum spelta L. (100 %) and aid for Linum usitatissimum L. (fibre flax) (100 %) excluded from single payment scheme. ANNEX IV BUDGETARY CEILINGS FOR DIRECT PAYMENTS TO BE GRANTED UNDER ARTICLE 71 OF REGULATION (EC) No 1782/2003 Calendar year 2005 (EUR 1000) Greece Finland France (1) Malta Netherlands Slovenia Spain (1) Arable crops area payments 63 EUR/t 297 389 278 100 5 075 810 174 174 186 12 467 1 621 440 Arable crops area payments 63 EUR/t, POSEI 23 Specific regional aid for arable crops 24 EUR/t 80 700 Durum wheat supplementary payment (291 EUR/ha) and special aid for non traditional zones (46 EUR/ha) 179 500 62 828 171 822 Grain legumes aid 2 100 1 370 60 518 Grain legumes aid, POSEI 1 Seed aid 1 400 2 900 15 826 29 10 400 35 10 347 Suckler cow premium 25 700 9 300 734 908 26 10 900 5 183 279 830 Additional suckler cow premium 3 100 600 1 137 3 626 28 937 Special beef premium 29 900 40 700 379 025 201 20 400 5 813 147 721 Slaughter premium, adults 8 000 27 600 233 620 144 62 200 3 867 142 954 Slaughter premium, calves 100 69 748 40 300 538 602 Beef extensification payment 17 600 16 780 277 228 900 5 360 153 486 Additional payments to beef producers 3 800 6 100 90 586 19 23 900 889 31 699 Sheep and goat premium 180 300 1 200 133 716 53 13 800 520 366 997 Sheep and goat supplementary premium 63 200 400 40 208 18 300 178 111 589 Additional payments to sheep and goat producers 8 800 100 7 083 3 700 26 18 655 Payments to starch potato producers (EUR 44,216/t) 2 400 11 157 21 800 Area aid for rice (EUR 102/t) 15 400 10 770 67 991 Area aid for rice (EUR 102/t), French Overseas Departments 3 053 Dried fodder income payments 1 100 20 41 224 6 800 44 075 Add. beef and sheep premiums in Aegean Islands 1 000 Hops area aid 398 298 375 (1) Aids corresponding to premiums paid in animal sectors during the reference years 2000-2002 in the outermost regions have been deducted ANNEX V BUDGETARY CEILINGS FOR SINGLE PAYMENT SCHEME IN MEMBER STATES OR REGIONS Calendar year 2005 (EUR 1000) Member State and/or region BELGIUM (3) Flanders Wallonia 306 318 DENMARK 909 429 GERMANY (3) Baden-Wurttemberg Bayern Brandenburg and Berlin Hessen Niedersachsen and Bremen Mecklenburg-Vorpommern Nordrhein-Westfalen Rheinland-Pfalz Saarland Sachsen Sachsen-Anhalt Schleswig-Holstein and Hamburg Thuringen 5 145 726 IRELAND 1 260 142 ITALY 2 345 849 LUXEMBOURG 33 414 AUSTRIA 519 863 PORTUGAL (1) (2) 302 562 SWEDEN (3) Region 1 Region 2 Region 3 Region 4 Region 5 597 073 UNITED KINGDOM (3) England 1 England 2 England 3 Scotland Wales Northern Ireland 3 667 728 (1) Aid corresponding to premiums paid in animal sectors during the reference years 2000-2002 in the outermost regions has been deducted. (2) Transfer of 10 000 suckler cow and additional suckler cow premiums to Azores as provided for in Article 147(3)(b) of Regulation (EC) No 1782/2003 deducted. (3) To be replaced by regional ceilings communicated according to Article 3 of this Regulation ANNEX VI ANNUAL FINANCIAL ENVELOPES FOR THE SINGLE AREA PAYMENT SCHEME Calendar year 2005 (EUR 1000) Member State Czech Republic 249 296 Estonia 27 908 Hungary 375 431 Latvia 38 995 Lithuania 104 346 Poland 823 166 Slovak Republic 106 959 Cyprus 14 274